978 F.2d 715
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Rory O'DONNELL, Plaintiff-Appellant,v.ARIZONA ATTORNEY GENERAL, Arizona Department of EconomicSecurity, Defendants-Appellees.
No. 89-15895.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 21, 1992.1Decided Oct. 16, 1992.

1
Before KOZINSKI and DAVID R. THOMPSON, Circuit Judges, and RHOADES, District Judge.2

MEMORANDUM3

2
O'Donnell appeals the district court's denial of his motion for leave to proceed in forma pauperis and the dismissal of his petition for writ of habeas corpus.   Appellant argues that his constitutional rights were violated by the Arizona Department of Economic Security and a Commissioner of the Maricopa County Superior Court when they denied appellant's request to adopt his grandson.


3
Since the landmark case of  In re Burrus, 136 U.S. 586 (1890), federal courts have uniformly abstained from adjudicating cases involving domestic relations, such as custody of children.   Peterson v. Babbitt, 708 F.2d 465, 466 (9th Cir.1983) (per curiam) (citing  Csibi v. Fustos, 670 F.2d 134, 136-37 (9th Cir.1982)).   By generally abstaining from child custody cases, the federal courts have recognized the strong state interest in domestic relations, the superior competence of state courts in settling domestic disputes, and the possibility of incompatible federal and state court decisions.   Peterson, 708 F.2d at 466.   The district court was correct in denying the appellant's motion and dismissing the appellant's writ of habeas corpus.


4
AFFIRMED.



1
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


2
 The Honorable John S. Rhoades, Sr., United States District Judge for the Southern District of California, sitting by designation


3
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3